Citation Nr: 1120380	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  10-08 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Appellant had active military service from February 2004 to January 2008.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefit sought on appeal. 


FINDINGS OF FACT

1.  The Appellant's DD-214 Forms lists her character of discharge as "Under Honorable Conditions (General)."

2.  The Appellant's other than honorable discharge from service is a bar to the award of VA benefits. 38 U.S.C.A. §§ 101(2), 5103, 5103A, 5107, 5303 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.9520 (2010).


CONCLUSION OF LAW

The requirements for basic eligibility for educational assistance benefits under Chapter 33, Title 38, United States Code, have not been met.  38 U.S.C.A. § 3311 (West 2002); 38 C.F.R. § 21.9520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In regards to the Appellant's claim, VA recently promulgated 38 C.F.R. § 21.9520, which states as follows:

An individual may establish eligibility for educational assistance under 38 U.S.C. chapter 33 based on active duty service after September 10, 2001, if he or she--
(a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service,--
 (1) Continues on active duty;
 (2) Is discharged from service with an honorable discharge;
(3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve;
 (4) Is released from service characterized as honorable for further service in a reserve component; or
 (5) Is discharged or released from service for--
 (i) A medical condition that pre-existed such service and is not determined to be service-connected;
(ii) Hardship, as determined by the Secretary of the military department concerned; or
 (iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct;

(b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability; or

(c)(1) After meeting the minimum service requirements in paragraph (a) or (b) of this section--
 (i) An individual makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33 by relinquishing eligibility under either 38 U.S.C. chapter 30, or 10 U.S.C. chapter 106a, 1606, or 1607;
 (ii) A member of the Armed Forces who is eligible for educational assistance under 38 U.S.C. chapter 30 and who is making contributions towards such educational assistance under 38 U.S.C. 3011(b) or 3012(c) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33; or
 (iii) A member of the Armed Forces who made an election not to receive educational assistance under 38 U.S.C. chapter 30 in accordance with 38 U.S.C. 3011(c)(1) or 3012(d)(1) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33.

			38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520.

Here, the Board notes that the Appellant's DD-214 Form reflects that she served on active duty from February 2004 to January 2008.  However, in pertinent part, the DD-214 Form lists the Appellant's character of discharge as "Under Honorable Conditions (General)".  Thus, the evidence of record establishes that the Appellant does not meet the initial requirements for eligibility for educational assistance.  Specifically, an "Honorable Discharge," and not an "Under Honorable Conditions" discharge, is required by law for the Appellant to be eligible for educational assistance under Chapter 33, Title 38, United States Code.  Here, the evidence of record does not establish that the Appellant meets this requirement, and therefore she is not eligible for educational assistance.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520.

Furthermore, the claims file contains no evidence that the Appellant was discharged from the active military service for a medical disorder that preexisted such service and was not determined to be service-connected, or was discharged for hardship, or was discharged for a physical or mental disorder that interfered with the Appellant's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  Thus, the Appellant is not eligible for educational assistance under Chapter 33, Title 38, United States Code under these alternative bases.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520.

Therefore, the Board finds that the RO was correct in denying basic eligibility for the Appellant's educational assistance under Chapter 33.  While the Board acknowledges the Appellant's contentions set forth in lay statements and at her Board hearing, the eligibility requirements for Chapter 33 are prescribed by Congress.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520.  Neither the RO nor the Board is free to ignore laws enacted by Congress and the law in this case, and not the evidence, is dispositive of the Appellant's appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, basic eligibility for educational assistance under Chapter 33, Title 38, United States Code, cannot be established in the present case.  Where the law rather than the facts is dispositive, the benefit of the doubt provisions are not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Notice and Assistance

The Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002). The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.


ORDER

The claim for entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill), is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


